Citation Nr: 0501224	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


WITNESSES AT HEARING ON APPEAL

Appellant and a Veterans' Administration Benefit Counselor


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1964.  The veteran also had a prior seven month and 
eleven day period of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2003, the 
veteran testified at a hearing before the undersigned.

A review of the claims file shows that the veteran, in May 
2002, raised claims of secondary service connection for 
osteopenia of the hips and back.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The veteran asserts that currently diagnosed hiatal hernia 
and GERD came about because of an injury at Camp Bullis, 
Texas in either 1957 (see January 1971 letter from the 
veteran) or November or December 1958 (see December 2003 
personal hearing testimony).

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires that VA provide a medical examination 
when such an examination is necessary to make a decision.  
38 U.S.C.A. § 5103A(d) (West 2002).  

However, a review of the record on appeal does not show 
medical opinion evidence as to the relationship, if any, 
between the veteran's in-service treatment for intestinal 
burning and epigastric discomfort in June 1959 and his post 
service diagnoses of a hiatal hernia starting in June 1987 
and GERD starting in August 1980.  Therefore, a remand to 
obtain such an opinion is required.

Next, the Board notes that the VCAA requires VA to obtain and 
associate with the record all adequately identified records.  
38 U.S.C.A. § 5103A(b) (West 2002).  

In this regard, the veteran reported he received in-service 
treatment for his gastrointestinal problems at Camp Bullis 
and Walter Reed Army Hospital in the mid to late 1950's.  He 
also reported that he received post-service treatment for 
these problems at the Coatesville VA Medical Center.  A 
review of the record on appeal shows some service medical 
records generated at Walter Reed Army Hospital as well as VA 
treatment records dated from 2001 to the present.  The record 
does not include a request for his clinical records from Camp 
Bullis and Walter Reed Army Hospital or for the VA treatment 
records generated shortly after his August 1964 separation 
from military service.  Therefore, on remand, a request for 
these records should be undertaken by the RO. 

Next the Board notes that the veteran's DD Form 214 shows an 
additional seven month and eleven day period of active duty.  
However, the RO has not verified the dates of this other 
service.  Therefore, on remand, the RO should verify all of 
the veteran's dates of military service.

Given the above development, on remand, the RO must also 
provide the veteran with updated VCAA notice.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Therefore, the appeal is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA, notice 
obligations have been satisfied in 
accordance with in Quartuccio; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003); 
the Veterans Benefits Act of 2003; and 
any other applicable legal precedent.  
Such notification includes, but is not 
limited to, notifying the veteran of the 
specific evidence needed to substantiate 
each of the claims listed on the title 
page of this remand.  The letter must 
also: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate each 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should contact the National 
Personnel Records Center and verify all 
of the veteran's service dates.

3.  The RO should obtain and associate 
with the record any outstanding clinical 
records of the veteran on file with Camp 
Bullis and Walter Reed Army Hospital for 
the mid to late 1950's as well as any 
outstanding treatment records of the 
appellant from the Coatesville VA Medical 
Center for the period from August 1964 to 
the present.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA gastrointestinal 
examination.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies the examiner 
deems appropriate must be accomplished.  
All clinical findings should be reported 
in detail.  Based on a review of the 
claims folder and the results of the 
examination, the examiner is to opine as 
follows:

i.  Does the veteran currently have 
a hiatal hernia and/or GERD?

ii.  Is it as least as likely as not 
(i.e. is there a 50/50 chance) that 
any currently diagnosed hiatal 
hernia and/or GERD was caused and/or 
aggravated during the appellant's 
military service?

Note:  In providing the above opinions, 
the examiner should comment on the June 
1959 service medical record that showed 
the veteran's complaints for intestinal 
burning and epigastric discomfort as well 
as the post-service medical records that 
show his being diagnosed with a hiatal 
hernia and GERD.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, all applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


